Citation Nr: 0834476	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-06 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Dodge County Hospital from August 13, 2006 to 
August 14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 through 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 determination by the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Atlanta, Georgia.  


REMAND

The duplicate Combined Health Record (CHR) shows that the 
veteran presented himself to the Dodge County Hospital 
Emergency Room on August 13, 2006 complaining of right-sided 
abdominal pain for the past five hours.  Computed Tomography 
(CT) scans of the abdomen, pelvis, and chest were ordered and 
were essentially normal with slight prostatic enlargement.  
The impression was acute abdominal pain and acute 
diverticulitis (small bulging pouches in the digestive tract 
that cause abdominal pain).

In his January 2007 notice of disagreement, the veteran 
stated that a physician from the VA Medical Center in Dublin, 
Georgia told him that his abdominal pain was a viral 
infection caused by the veteran's presumed exposure to 
herbicides during his service in Vietnam.  Thus, the veteran 
contends that VA should pay for his August 2006 emergency 
room visit.  The veteran has not contended that he received 
prior authorization for the emergency room visit.  

While an August 13, 2006 "Emergency Nursing Record" 
described the triage category as "non-urgent," a September 
2006 review of the August 2006 treatment records by a VA 
physician noted that the treatment was emergent.  Also, the 
veteran's September 2006 claim form notes that his condition 
was an "emergency situation."  Subsequently, in a January 
2007 review of the August 2006 treatment records, a VA 
physician characterized the veteran's August 2006 treatment 
as non-emergent.  Further, there does not appear to be a 
statement in the file from the VA hospital that care was 
available on August 13, 2006.  In fact, the veteran's 
September 2006 claim form appears to indicate that another VA 
facility was not available on August 13, 2006 as that day was 
a Sunday.  

In addition to the now-questioned basis of whether the 
service provided was emergent, it appears that the claim was 
denied in part because the veteran was not treated for a 
service-connected condition.  The M&ROC has not yet 
considered the claim under 38 U.S.C.A. § 1728(2007); 
38 C.F.R. §§ 17.1000-17.1008 (West 2002).  Those provisions 
provide general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants who are personally liable 
for such non-VA treatment and are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 17.1008.  

The veteran is service-connected for several conditions and 
there is some indication that he has been receiving treatment 
at a VA facility.  Thus, although the claim was denied under 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, the veteran may still 
be entitled to reimbursement under the provisions of 
38 U.S.C.A. § 1725.  There are nine preconditions for 
reimbursement under 38 C.F.R. § 17.1002.  Based on the 
current record, the Board is unable to determine whether all 
of these preconditions were satisfied.  

On remand, the veteran should be provided appropriate notice 
and the claim should be considered under all applicable 
regulatory provisions.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

A January 2007 letter from the M&ROC requested that the 
veteran submit evidence tending to show that he was 
"justified in asking VA the VA to reimburse [him] for 
expenses incurred when [he] visited Dodge County Hospital."  
This letter, however, does not explain what type of evidence 
would justify reimbursement.  For instance, the letter did 
not inform the veteran that evidence of prior authorization 
may justify reimbursement pursuant to 38 C.F.R. § 17.54.  
Nor did the letter explain the requirements for obtaining 
reimbursement for unauthorized medical expenses incurred in 
non-VA facilities pursuant to 38 C.F.R. § 17.120 or 17.1000.  
  
Finally, review of the claims folder reveals a VA Form 21-22 
dated in December 2004 designating the American Legion as the 
veteran's power of attorney and there is no indication that 
the power of attorney has been revoked.  However, it appears 
that the American Legion was not included in the veteran's 
current appeal.  Specifically, the American Legion was not 
sent a copy of the March 2007 statement of the case nor has 
the American Legion completed a VA Form 646 or informal 
hearing presentation.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
regarding the issue on appeal, 
specifically informing the veteran of the 
requirements for obtaining reimbursement 
for authorized medical expenses incurred 
in non-VA facilities under 38 C.F.R. 
§§ 17.54, 17.120 and 17.1000-1008.  

2.  Ask the veteran whether he has 
received any medical services from VA 
within the 24 months preceding the August 
13, 2006, treatment.  After securing any 
necessary release, the obtain copies of 
all records from the identified treatment 
sources.  

3.  Thereafter, the claims file should be 
forwarded to an appropriate physician to 
address the following:  

a. Whether the treatment received on 
August 13 and August 14, 2006, was for a 
medical emergency as reasonably viewed by 
a prudent lay person?  In this regard, 
was the treatment of such a nature that 
delay in obtaining the treatment would 
have been hazardous to life and health

b. If it is determined that the veteran 
was treated for a medical emergency 
condition, the physician should state 
whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to use Dodge County Hospital.  
The physician should also address whether 
VA had the ability to provide immediate 
treatment, and if not, whether any delay 
in treatment would have had a negative 
impact on the veteran's health.

The examiner's attention is specifically 
directed toward the August 13, 2006 
"Emergency Nursing Record" describing 
the triage category as "non-urgent," a 
September 2006 review of the August 2006 
treatment records by a VA physician 
noting that the treatment was emergent, 
the veteran's September 2006 claim form 
noting that his condition was an 
"emergency situation,"  and a January 
2007 review of the August 2006 treatment 
records by a VA physician characterizing 
the veteran's August 2006 treatment as 
non-emergent.      

A complete rationale for all opinions 
expressed should be given.

4.  Send the American Legion a copy of 
the October 2006 denial letter and March 
2007 statement of the case.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the M&ROC 
should readjudicate the claim, with 
specific consideration under 38 U.S.C.A. 
§§ 1725 and 1728.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative (the American 
Legion) should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



